

EXHIBIT 10.1


FEMONE, INC.
1905 Aston Drive, Suite 101
Carlsbad, CA 92008




March 23, 2006




AJW Partners, LLC
AJW Offshore, Ltd.
AJW Qualified Partners, LLC
New Millennium Capital Partners II, LLC
1044 Northern Boulevard
Suite 302
Roslyn, New York 11576


Re:    FemOne, Inc. (the “Company”) -Amendment of Notes


Ladies and Gentlemen:


This letter sets forth the agreement of the parties hereto to amend the
conversion price of certain notes which are convertible into shares of the
Company’s Common Stock, par value $.001 per share, originally issued by the
Company to the investors listed in the signature page hereto (collectively, the
“Investors”) pursuant to all Securities Purchase Agreements (the “Purchase
Agreements”), ever entered into by and among the Company and the Investors
(collectively, the “Notes”).


By execution hereof, for good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that:
 

 
1.
The Conversion Price (as defined in the Notes) of each of the Notes is hereby
amended to be equal to the lesser of (i) $.40 and (ii) the Variable Conversion
Price (as defined in the Notes), provided that the meaning of the term
Applicable Percentage in each of the Notes is hereby amended to be 40%.

 

 
2.
All other provisions of the Notes and Purchase Agreement shall remain in full
force and effect.

 
The parties shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other parties hereto
may reasonably request in order to carry out the intent and accomplish the
purposes of this letter agreement, including without limitation the issuance of
amended Notes.


[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

Please signify your agreement with the foregoing by signing a copy of this
letter where indicated and returning it to the undersigned.




            Sincerely,


            FEMONE, INC.


 
            /s/ Ray W. Grimm, Jr.        
            By: Ray W. Grimm, Jr.
            Title: Chief Executive Officer


ACCEPTED AND AGREED:


AJW PARTNERS, LLC
By: SMS GROUP, LLC




/s/ Corey S. Ribotsky,
Corey S. Ribotsky, Manager




NEW MILLENNIUM CAPITAL PARTNERS II, LLC
By: FIRST STREET MANAGER II, LLC,




/s/ Corey S. Ribotsky,
Corey S. Ribotsky, Manager




AJW OFFSHORE, LTD.
By: FIRST STREET MANAGER II, LLC




/s/ Corey S. Ribotsky,
Corey S. Ribotsky, Manager




AJW QUALIFIED PARTNERS, LLC
By: AJW MANAGER, LLC




/s/ Corey S. Ribotsky,
Corey S. Ribotsky, Manager